Case 20-14465-amc        Doc 22     Filed 02/17/21 Entered 02/17/21 10:53:47              Desc Main
                                    Document     Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE: Jennifer Scarborough
       Debtor,                            BANKRUPTCY CASE NUMBER
                                          20-14465-amc
Nationstar Mortgage LLC d/b/a Mr. Cooper
      Movant.                             CHAPTER 13
v.
                                          11 U.S.C. § 362
Jennifer Scarborough
      Debtor/Respondent,                  March 9, 2021 at 11:00 am

William C. Miller, Trustee                           Courtroom # 4
      Additional Respondent.

  MOTION OF NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER FOR RELIEF
          FROM THE AUTOMATIC STAY UNDER SECTION §362 (d)

       Secured Creditor, Nationstar Mortgage LLC d/b/a Mr. Cooper ("Movant"), by and
through its undersigned counsel, pursuant to 11 U.S.C. §362, hereby seeks relief from the
automatic stay to exercise and enforce its rights, without limitation, with respect to certain real
property. In support of this motion, Movant avers as follows:

       1.      Debtor named above filed a Voluntary Petition under Chapter 13 of the United
       States Bankruptcy Code in the Eastern under the above case number.

       2.     Movant is the holder of a secured claim against Debtor, secured only by a first
       mortgage lien on real estate which is the principle residence of Debtor located at 3039
       Hellerman Street, Philadelphia, PA 19149 (the "Mortgaged Premises").

       3.      Nationstar Mortgage LLC d/b/a Mr. Cooper services the loan on the property
       referenced in this motion for relief. In the event the automatic stay in this case is
       modified, this case dismisses and/or the debtor obtains a discharge and a foreclosure
       action is commenced on the mortgaged property, the foreclosure will be conducted in the
       name of Nationstar Mortgage LLC d/b/a Mr. Cooper.

       4.     Nationstar Mortgage LLC d/b/a Mr. Cooper, directly or through an agent, has
       possession of the promissory note. The promissory note is either made payable to
       Noteholder or has been duly indorsed in blank. Noteholder is the original mortgagee, or
       beneficiary, or the assignee of the security instrument for the referenced loan.

       5.     The filing of the aforesaid Petition operated as an automatic stay under Section
       362(a) of the Bankruptcy Code of proceedings by Movant to foreclose on the Mortgaged
       Premises. Movant requests relief from the automatic stay to continue with the filed
       mortgage foreclosure action, if any, and to take the necessary action to obtain the
       Mortgaged Premises.
Case 20-14465-amc      Doc 22     Filed 02/17/21 Entered 02/17/21 10:53:47              Desc Main
                                  Document     Page 2 of 3



      6.     Additional Respondent is the Standing Trustee appointed in this Chapter 13
      proceeding.

      7.     Debtor has claimed an exemption in the amount of $37,508.20 in the subject
      property.

      8.     Debtor has failed to make all post-petition monthly mortgage payments.

      9.     The defaults include the failure to make the following monthly payments:

             a)      Payments of $942.62 from December 1, 2020 through February 1, 2021
                     which totals $2,827.86;

             b)      Suspense Balance $1,178.20;

             c)      The total amount due (a through b combined) is $1,649.66

      10.    The Fair Market Value of the Mortgaged Premises is $163,564.20, as per
      Debtor’s Schedules. The approximate amount necessary to payoff the loan is
      $139,785.63 good through February 5, 2021. The breakdown of the payoff is as follows:

           Principal Balance                                                             $124,581.30
           Accrued Interest                                                                $9,135.94
           Escrow Advance                                                                  $1,371.84
           Corporate Advance                                                              $4,887.16
           Suspense Balance                                                               ($190.61)

      11.     Movant's interests are being immediately and irreparably harmed. Movant is
      entitled to relief, from the automatic stay, pursuant to either 11 U.S.C. § 362 (d)(1) or
      (d)(2), because of the foregoing default and because:

             a)      Movant lacks adequate protection for its interests in the Mortgaged
                     Premises;

             b)      Debtor does not have any equity in the Mortgaged Premises; and

             c)      The Mortgaged Premises are not necessary to an effective reorganization
                     or plan.

      12.   Movant requests that the Court waive Rule 4001(a)(3), permitting Movant to
      immediately implement and enforce the Court’s order.

      13.     Attached are redacted copies of any documents that support the claim, such as
      promissory notes, purchase order, invoices, itemized statements of running accounts,
      contracts, judgments, mortgages, and security agreements in support of right to seek a lift
      of the automatic stay and foreclose if necessary.
Case 20-14465-amc        Doc 22     Filed 02/17/21 Entered 02/17/21 10:53:47              Desc Main
                                    Document     Page 3 of 3




         WHEREFORE, Movant respectfully moves this Court for an Order (i) granting Movant
relief from the automatic stay to foreclose upon and to otherwise exercise and enforce its rights
with respect to the Mortgaged Premises, (ii) awarding reasonable attorneys' fees incurred in the
preparation and presentation of this motion, and (iii) granting all such other and further relief as
the Court deems appropriate and necessary.

                                                      Respectfully submitted,


                                                              /s/ Kristen D. Little
Dated: February 16, 2021                              BY:
                                                      Kristen D. Little, Esquire
                                                      LOGS Legal Group LLP
                                                      3600 Horizon Drive, Suite 150
                                                      King of Prussia, PA 19406
                                                      (610) 278-6800/ fax (847) 954-4809
LLG File #:16-053993                                  PA BAR ID #79992
                                                      klittle@logs.com
                                                      pabk@logs.com
